Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 9/20/2022.
Claims 1-2 and 4-17 are pending. Claims 16-17 are new. Claim 3 has been canceled. Claims 1 and 7 have been amended.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "22" have both been used to designate the “second semiconductor layer” in FIG. 1C, FIG. 4, and FIG. 5. These drawings show the “second semiconductor layer” which should correspond to reference label “22”, whereas “2” was used to designate the entire semiconductor body. Therefore, reference label “2” should be deleted from FIG. 1C, FIG. 4, and FIG. 5 to avoid confusion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “the substrate” renders the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the substrate”.
Claim 1 reciting “at least a portion of a second contact layer of a first segment” and “at least a portion of a first contact layer of a second segment” renders the claim indefinite because it is unclear if “a second contact layer” and “a first contact layer” recited are referring to the “first contact layer” and “second contact layer” previously recited with respect to each segment. As best understood, the limitations should read “at least a portion of the second contact layer of a first segment” and “at least a portion of the first contact layer of a second segment”
Claim 7 reciting “the separating structure is arranged in a region of the semiconductor body …” renders the claim indefinite because the claim appears to be reciting both features present during the intermediate processing stage and the final product. When a “region” of an intermediate stage semiconductor body is transformed into the separation structure, the “region” no longer acts as the “semiconductor body” in the final product. The “semiconductor body” as recited in claim 1 is the final product of the semiconductor body which excludes the transformed “region”. Therefore, there would not exist “a region of the [final product] semiconductor body” in which the separation structure is arranged. I.e. the separation structure is what delineate the “semiconductor body” in the final product. Thus, the “semiconductor body” of the final product cannot further include a region in which the separation structure is arranged in.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. US 2018/0204979 A1 (Moon) in view of Cheng US 2012/0049234 A1.

    PNG
    media_image1.png
    516
    919
    media_image1.png
    Greyscale

In re claim 1, as best understood, Moon discloses (e.g. FIGs. 1-10) a radiation-emitting semiconductor chip 100, comprising 
a semiconductor body 120 (see FIG. 2) having a first semiconductor layer 126, a second semiconductor layer 122, and an active region 124 arranged between the first semiconductor layer 126 and the second semiconductor layer 122 and is configured to generate radiation (¶ 50); 
wherein the semiconductor body 120 is subdivided into a multiplicity of segments P1-P9 in a plan view of the semiconductor chip (see FIG. 1), a separating structure (including boundary area S and mesa-etched portion of 122, see FIG. 3 annotated above) respectively being formed in the semiconductor body 120 between neighboring segments P1-P9; and 
wherein each segment comprises:
a first contact layer (including 130,156A,160) having a first contact finger structure (see three fingers 130 shown in FIG. 1 and 8) for electrical contacting of the first semiconductor layer 126; and 
a second contact layer (including 132B) having a second contact finger structure (see FIGs. 1-3 & 4b, at least two in etched portion CH) for electrical contacting of the second semiconductor layer 122, and 
wherein a contact region (where 160 contacts 132B, see FIG. 4b) comprises at least a portion of “a second contact layer” 132B of a first segment (e.g. P3 in FIG. 2) being arranged directly on “the substrate” (lower portion of 122 below the mesa is considered part of “the substrate”) and at least a portion of “a first contact layer” 160-2 of a second segment (e.g. P2 in FIG. 2) being arranged directly (see FIG. 4b) on the portion of the second contact layer 132B of the first segment P3 contacting “the substrate” (including lower portion of 122)

Moon discloses each diode cell P2-P8 includes the first contact layer (p-type contact) that has the first contact finger structure 130 (see three fingers shown in FIG. 1 and 8) and the second contact layer (including 132B, n-type contact) that has the second contact finger structure (disposition of 132B at the mesa etched regions CH), wherein the first contact finger structure and the second contact finger structure has an interdigitated layout in a plan view of the semiconductor chip.
Moon does not explicitly disclose the first contact finger structure and the second contact finger structure of each diode segment are overlapping in places in a plan view of the semiconductor chip.
Cheng discloses (e.g. FIGs. 3-8) a light-emitting diode having an n-type contact 140 and a p-type contact 130, the n-type contact layer 140 has a contact finger structure (including 140a,140a’,140b, see FIG. 3), the p-type contact layer 130 has a contact finger structure (including 130a,130a’,130b, see FIG. 3). Cheng discloses current spreading can be improved by the finger structures, and light shading can be reduced by arranging the first contact finger structure to overlap with the second contact finger structure to improve light extraction as compared to interdigitated layout as shown in the prior art FIG. 1 (¶ 7, 29). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon’s interdigitated electrode finger layout to form electrode fingers that are overlapped to reduce light shading and thus improve light extraction as taught by Cheng.

In re claim 2, Moon teaches (see FIG. 3 annotated above) wherein the contact region overlaps with the separating structure in a plan view of the semiconductor chip.

In re claim 4, Moon discloses (e.g. FIGs. 2-3) wherein the separating structure is formed by a separating trench S extending fully through the semiconductor body 120 in the vertical direction.

In re claim 5, Moon discloses (e.g. FIGs. 2-3) wherein the separating trench S is filled to at least 30% of its vertical extent with an electrically insulating filler material 142. No specific filling characteristics has been claimed. Insulating material 142 is coated along the entire separation trench, and is therefore considered to fill at least 30% of the trench’s vertical extent.

In re claim 7, as best understood, Moon discloses (e.g. FIGs. 2-3) wherein the separating structure (see annotated FIG. 3 above) is arranged in “a region of the semiconductor body” (as best understood, a region corresponding to the removed portion of the preliminary semiconductor body before forming into the patterned semiconductor body 120) in which an electrical conductivity is reduced in comparison with a laterally adjacent material of the semiconductor body 120. In the region where material of the preliminary semiconductor body 120 is removed, an electrical conductivity is reduced compared to electrical conductivity of a laterally adjacent material of the remaining semiconductor body 120. I.e. the removal of the body in the region S reduced the electrical conductivity.

In re claim 8, Moon discloses (e.g. FIGs. 2-3) wherein the semiconductor chip comprises a current distribution layer 130 (or one of the layers of the multilayered electrode structure, ¶ 61) and a connecting layer (e.g. transparent conductive layer, not shown, ¶ 68), the current distribution layer 130 being electrically conductively connected to the first semiconductor layer 126 by the connecting layer (transparent conductive layer not shown, ¶ 68). Moon further discloses there can be multiple transparent conductive layer between electrode 130 and p-type semiconductor layer 126 (¶ 68), as such the top transparent conductive layer teaches the claimed current distribution layer and the lower transparent conductive layer teaches the claimed connecting layer. Alternatively, no particular current distribution layer has been claimed that would distinguish over Moon’s pad 156A,156B (see FIGs. 1,8, 9) that is connected to the first semiconductor layer 126 by a connecting layer 130.  Furthermore, Cheng discloses (e.g. FIG. 8, a current distribution layer 322 and a connecting layer 320, the current distribution layer 322 being electrically conductively connected to the first semiconductor layer 120 by the connecting layer 320.

In re claim 9, Moon discloses the electrode 130 can be formed of a multilayer stack including an adhesive layer, a reflective layer, a barrier layer and a bonding layer (¶ 61). Therefore, an upper layer of the stack (e.g. reflective layer, barrier layer or bonding layer) teaches the claimed contact finger structure that is electrically conductively connected to the current distribution layer (e.g. a transparent conductive layer not shown, ¶ 68), and wherein the first contact finger 130 (e.g. an upper reflective layer, barrier layer or bonding layer) comprises at least one subregion where the current distribution layer (transparent conductive layer not shown, ¶ 68) is not directly adjacent (since at least the adhesive layer is present in between).

In re claim 10, Moon discloses (e.g. FIGs. 8 and 9) wherein the semiconductor chip comprises an insulation layer 144 having a dielectric material, the insulation layer 144 being arranged between the connecting layer 130 and the current distribution layer 156A,156B in places.
Alternatively, Moon discloses multilayer transparent conductive layer can be present between electrode 130 and p-type semiconductor 126, wherein the top transparent conductive layer teaches the claimed current distribution layer and the lower transparent conductive layer teaches the claimed connecting layer. Cheng discloses a first transparent conductive layer 320 (connecting layer) and a second transparent conductive layer 322 (current distribution layer) connecting between p-type electrode fingers 130b and the p-type semiconductor layer 120, and an insulation layer 210 having a dielectric material (¶ 38), the insulation layer 210 being arranged between the connecting layer 320 and the current distribution layer 322 in places. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Moon’s device by forming a first lower transparent conductive layer on the p-type semiconductor 126 as a connecting layer and further provide a second upper transparent conductive layer as a current distribution layer separated from the first transparent conductive layer by an insulating layer as taught by Cheng in order to form a contact structure that provides uniform current injection in the light emitting diode.

In re claim 11, Moon discloses (e.g. FIGs. 1, 8) wherein the insulation layer 144 covers the connecting layer 130 in most areas except the three holes TH21 to allow contact access (¶ 82). Therefore, it would have been obvious that at least 30% of the area of the connecting layer 130 is covered by the insulation layer 144 as shown in FIGs. 1 and 8.

In re claim 12, Moon discloses (e.g. FIGs. 8 and 9) wherein the insulation layer 144 comprises at least one opening TH21,TH22, in which the connecting layer 130 and the current distribution layer 156A,156B adjoin one another.

In re claim 13, Moon discloses (e.g. FIGs. 2, 8, 9) wherein the insulation layer 144 is configured as a filter layer (DBR, ¶ 76), which transmits radiation incident within a first angle range and reflects radiation incident within a second angle range. Applicant discloses a DBR (disclosed as a layer sequence of alternating sublayers of high and low refractive indices) to be an example of a filter layer. Therefore, Moon teaching the insulation layer 144 formed of DBR teaches the claimed “filter”.

In re claim 14, Cheng discloses (e.g. FIG. 3) wherein at least 50% of the total area of the second contact finger structure 140 overlaps with the first contact finger structure 130 (greater than 70 % or 90%, ¶ 29).

In re claim 15, Moon discloses (e.g. FIGs. 1,2,8) wherein the semiconductor body 120 comprises at least one recess CH (parallel openings that exposes n-type semiconductor layer 122 in which contact fingers 132,160 are formed, ¶ 93,96), which extends from the radiation exit surface through the active region 124, and wherein the second contact layer 132B (FIG. 4b) is electrically conductively connected to the semiconductor body 120 in the recess CH.
Cheng teaches (e.g. FIGs. 3-8) wherein the semiconductor body comprises at least one recess 160, which extends from the radiation exit surface through the active region 122, and wherein the second contact layer 140 is electrically conductively connected to the semiconductor body in the recess  160.

In re claim 16, Cheng discloses (e.g. FIGs. 3-8) wherein the insulation layer 210 is arranged between the first contact finger structure 130a,130a’,130b and the second contact finger structures 140a,140a’,140b. 

In re claim 17, Cheng discloses (e.g. FIGs. 3-8) wherein the at least one recess 160 comprises an overlap between the first contact finger structure 130 and the second contact finger structure 140.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moon and Cheng as applied to claim 4 above, and further in view of Jang et al. US 2015/0280086 A1 (Jang).
In re claim 6, Moon discloses (e.g. FIGs. 2-3) mesa-etching the semiconductor body 120 such that a side face of the separating trench S between light emitting cells is inclined at an angle with respect to a main extent plane of the active region 124 (¶ 57). Moon does not explicitly disclose the inclination angle is at most 70°.
However, Jang discloses (e.g. FIGs. 6-8) separating light emitting diode cells 161,162,163,164 by mesa etching the semiconductor body to form inclined side surfaces at an angle of 10 to 60° (¶ 77-78), such that an optimum balance of ensuring adequate light emitting area and avoiding cracks in later formed films (¶ 79). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mesa etched Moon’s semiconductor body to form sidewalls inclined at 10 to 60° (teaching claimed “at most 70°”) to ensure sufficient light emitting area while avoiding cracks in subsequent films as taught by Jang. 

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
Regarding §112(b) rejection of claim 7, Applicant argues amendments to claim 7 obviates the rejections (Remark, page 7). However, Examiner note amended claim 7 remains indefinite for reasons explained in details in §112(b) rejections above.
Regarding §103 rejection, Applicant argues Moon’s element 130 is not arranged directly on the portion of element 132 that contacts the substrate 110 (Remark, page 8). 
This is not persuasive. Moon as interpreted in the rejection detailed above teaches each diode segment comprising a first contact layer composed of elements 130,156A,160 and a second contact layer composed of element 132B. Furthermore, “the substrate”, as best understood, is interpreted to include the lower portion of the semiconductor layer 122 below the mesa structure. As such, as shown in annotated FIG. 3 and FIG. 4b, the second contact layer 132B of a first segment on the left is arranged directly on “the substrate” (comprising lower portion of 122), and the first contact layer (including 160) of a second segment on the right is arranged directly on the second contact layer 132B that contacts “the substrate” (comprising lower portion of 122).

    PNG
    media_image1.png
    516
    919
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 8:30AM-4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815